DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ziari et al. US 20130279910 A1 (hereinafter Ziari).

Regarding Claim 2, Ziari teaches the apparatus of claim 1, further comprising: a third SOA (220-3, Fig. 2), wherein the third SOA is configured to operate at a third operation wavelength (S-band wavelengths in a range from about 1460 nm to 1530 nm, Fig. 2; Par. 36-39), and wherein the WDM circuitry is further configured to: (i) receive the optical signal at the third operation wavelength and (ii) provide the received optical signal to the third SOA for amplifying the optical signal (receives optical signals transmitted by transmitters 110, and provides signals to a corresponding SOA 220 based on wavelength, Par. 29-39).
Regarding Claim 4, Ziari teaches the apparatus of claim 1, wherein the reception of the optical signal at the first operation wavelength or the reception of the optical signal at the 
Regarding Claim 7, Ziari teaches the apparatus of claim 1, wherein the apparatus is an optical repeater (device 140 receives signals, amplifies the signals, and re-transmits the signals, thus functions as a repeater, Fig. 1 and 2; Par. 29-39).

Claim(s) 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fischer et al. US 6301037 B1 (hereinafter Fischer).
Regarding Claim 8, Fischer teaches an apparatus (Fig. 4; Col. 7, lines 46-67) comprising: optical switching circuitry (selector switch 42, Fig. 4); a first semiconductor optical amplifier (SOA) (a first amplifier of the amplifiers 46, Fig. 4), wherein the first SOA is coupled to the optical switching circuitry (via optical fiber 44, Fig. 4); and a second SOA (a second amplifier of the amplifiers 46, Fig. 4), wherein the second SOA is coupled to the optical switching circuitry (via optical fiber 44, Fig. 4), and wherein the optical switching circuitry is configured to: (i) receive an optical signal and provide the received optical signal to the first SOA for amplifying the optical signal, or (ii) receive the optical signal and provide the received optical signal to the second SOA for amplifying the optical signal (receives a signal from laser 38 and provides the signal to first amplifier 46 or second amplifier 46 based on state of selector switch 42, Fig. 4; Col. 7, lines 46-67).

Regarding Claim 11, Fischer teaches the apparatus of claim 8, wherein the apparatus is an optical repeater (elements 42, 44, 46, 48, and 50 of Fischer receiver an optical signal from laser 38 on optical fiber 40, amplify the signal, and re-transmit the signal on optical fiber 52, thus function as a repeater, Fig. 4; Col. 7, lines 46-67).
Regarding Claim 12, Fischer teaches the apparatus of claim 8, wherein the amplification of the optical signal by the first SOA and the second SOA are not bandwidth-limited or limited by a wavelength or a wavelength range (semiconductor amplifiers providing a broad-band, Col 4, lines 61-63; amplifiers do not perform any wavelength filtering or limiting, Fig. 4; Col. 7, lines 46-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziari.
Regarding Claim 3, Ziari teaches the apparatus of claim 1.
Ziari does not explicitly teach wherein (i) the first SOA is turned on and the second SOA is turned off when the first SOA amplifies the optical signal or (ii) the second SOA is turned on and the first SOA is turned off when the second SOA amplifies the optical signal. However, Ziari does teach that if desired, certain bands of optical signals may be effectively be blocked by turning off the current or voltage to the SOAs in a selected SOA module (Par. 47).
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ziari such that (i) the first SOA is turned on and the second SOA is turned off when the first SOA amplifies the optical signal or (ii) the second SOA is turned on and the first SOA is turned off when the second SOA amplifies the optical signal, because Ziari does teach that if desired, certain bands of optical signals may be effectively be blocked by turning off the current or voltage to the SOAs in a selected SOA module, thus one of ordinary skill in the art would be motivated to turn off the second SOA when the first SOA amplifies the optical signal if it were desired to block signals in the E-band, or to turn off the first SOA when the second SOA amplifies the optical signal if it were desired to block signals in the O-band.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziari in view of DiJaili et al. US 6906856 B1 (hereinafter DiJaili).
Regarding Claim 5, Ziari teaches the apparatus of claim 4.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ziari such that the selection of the first operation wavelength or the second operation wavelength at the transmitter comprises at least one 
Regarding Claim 6, Ziari as modified by DiJaili teaches the apparatus of claim 5, wherein the determination of whether the failure has occurred at the first or second SOA comprises the at least one processor further configured to determine whether the first or second SOA is in a failure mode or no current is being applied or drawn (Dijaili, processor 720, Fig. 7A-C; used to detect failure of semiconductor optical amplifiers, Abst; Col. 1, lines 20-27; Col. 2, lines 18-41; Col. 9, lines 10-52).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Ziari.
Regarding Claim 10, Fischer teaches the apparatus of claim 8.
Fischer does not teach wherein (i) the first SOA is turned on and the second SOA is turned off when the first SOA amplifies the optical signal or (ii) the second SOA is turned on and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer wherein (i) the first SOA is turned on and the second SOA is turned off when the first SOA amplifies the optical signal or (ii) the second SOA is turned on and the first SOA is turned off when the second SOA amplifies the optical signal, because certain bands of optical signals may be effectively be blocked by turning off the current or voltage to the SOAs in a selected SOA module, thus one of ordinary skill in the art would be motivated to turn off the second SOA when the first SOA amplifies the optical signal if it were desired to block signals in the second SOA, or to turn off the first SOA when the second SOA amplifies the optical signal if it were desired to block signals in the first SOA, thus also providing power savings.

Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziari in view of Fischer.
Regarding Claim 13, Ziari teaches a substrate package (elements formed on substrate 240, Fig. 2 and 3a; Par. 29-43) comprising: at least one optical combiner (PBC 350, Fig. 3a); a first semiconductor optical amplifier (SOA) (SOA 330-1, Fig. 3a) coupled to the at least one optical combiner (via path 360, Fig. 3a); and a second SOA (SOA 330-2, Fig. 3a) coupled to the at least one optical combiner (via path 370, Fig. 3a), and wherein the at least one optical 
Ziari does not teach at least one optical switch; the first SOA and the second SOA coupled to the at least one optical switch; and wherein the at least one optical switch is configured to provide an optical signal to the first SOA or the second SOA for amplifying the optical signal. However, Fischer teaches an apparatus (Fig. 4; Col. 7, lines 46-67) comprising at least one optical switch (selector switch 42, Fig. 4) a first semiconductor optical amplifier (SOA) (a first amplifier of the amplifiers 46, Fig. 4), wherein the first SOA is coupled to the optical switching circuitry (via optical fiber 44, Fig. 4); and a second SOA (a second amplifier of the amplifiers 46, Fig. 4), wherein the second SOA is coupled to the optical switching circuitry (via optical fiber 44, Fig. 4), and wherein the at least one optical switch is configured to provide an optical signal to the first SOA or the second SOA for amplifying the optical signal (receives a signal from laser 38 and provides the signal to first amplifier 46 or second amplifier 46 based on state of selector switch 42, Fig. 4; Col. 7, lines 46-67), because this allows selection to be made between several optical semiconductor amplifiers or other groups of components of the same kind of the system by means of electro-mechanical or electro-optical optical waveguide switches in the event of semiconductor amplifier failure (Col. 4, line 64- Col. 5, line 14; Col. 7, lines 46-67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ziari to include at least one optical switch; the first SOA and the second SOA coupled to the at least one optical switch; and wherein the at least one optical switch is configured to provide an optical signal to the first SOA or the second SOA 
Regarding Claim 14, Ziari as modified by Fischer teaches the substrate package of claim 13, wherein the integration of the at least one optical combiner, the at least one optical switch, the first SOA, and the second SOA is performed via photonics integration, the photonics integration including one or more of the following: (i) InP integration, (ii) Si integration, (iii) Ge-Si integration, and (iv) heterogenous integration (Ziari, optical components integrated onto substrate 240 including indium phosphide (InP), Fig. 2 and Fig. 3a; Par. 46).
Regarding Claim 16, Ziari as modified by Fischer teaches the substrate package of claim 13, wherein the first SOA or the second SOA is selected for amplifying the optical signal by: (i) switching between the first SOA or the second SOA via the at least one optical switch (Fischer, receives a signal from laser 38 and provides the signal to first amplifier 46 or second amplifier 46 based on state of selector switch 42, Fig. 4; Col. 7, lines 46-67) and/or (ii) turning on or turning off the first SOA or the second SOA.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziari as modified by Fischer, and further in view of Hait US 6477287 B1 (hereinafter Hait).
Regarding Claim 15, Ziari as modified by Fischer teaches the substrate package of claim 13, wherein the at least one optical combiner is a polarization beam combiner (Ziari, PBC 350, Fig. 3a; Par. 29-43).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ziari as modified by Fischer such that the at least one optical switch is an active polarization rotator, because this allows a desired state of polarization to be output.

Claim 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of DiJaili.
Regarding Claim 17, Fischer teaches a method comprising: transmitting a first optical signal to an optical repeater (laser 38 provides a first signal to elements 42, 44, 46, 48, and 50 of Fischer, which receiver the optical signal from laser 38 on optical fiber 40, amplify the signal, and re-transmit the signal on optical fiber 52, thus function as a repeater, Fig. 4; Col. 7, lines 46-67), the optical repeater including at least a first semiconductor optical amplifier (SOA) (a first amplifier of the amplifiers 46, Fig. 4) and a second SOA (a second amplifier of the amplifiers 46, Fig. 4), wherein the first SOA amplifies the transmitted first optical signal (when selected by selector switch 42, Fig. 4; Col. 7, lines 46-67); selecting the second SOA or switching to the second SOA (selector switch 42 switches to the second amplifier 46, Fig. 4; Col. 7, lines 46-67); and transmitting a second optical signal such that the second SOA amplifies the second optical 
Fischer does not teach determining, via at least one processor, that the first SOA in the optical repeater is not functional or is in failure mode. However, Fischer is concerned with switching from a SOA that is in a failure mode (Col. 4, line 64 - Col. 5, line 14). Additionally, Dijaili teaches an optical transmission system (Abst.) configured to determining, via at least one processor, that a SOA is not functional or is in failure mode (processor 720, Fig. 7A-C; used to detect failure of semiconductor optical amplifiers, Abst; Col. 1, lines 20-27; Col. 2, lines 18-41; Col. 9, lines 10-52), and when it is determined that a failure occurs in a particular SOA, routes data traffic around the failure (Col. 10, line 48 - Col. 11, line 50), because this provides a failure detection capability for optical amplifiers which does not introduce tap loss or other types of optical loss and which provides early warning of failures allowing re-routing of data traffic away from failed optical amplifiers, thereby allowing the network manager to replace the optical amplifier when it is not handling live data (Col. 2, lines 6-15; Col. 10, line 48 - Col. 11, line 50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer to include determining, via at least one processor, that the first SOA in the optical repeater is not functional or is in failure mode, because Fischer is concerned with switching from a SOA that is in a failure mode, and because this provides a failure detection capability for optical amplifiers which does not introduce tap loss or other types of optical loss and which provides early warning of failures allowing re-routing of data traffic away from failed optical amplifiers, thereby allowing the network manager to replace the optical amplifier when it is not handling live data.

Regarding Claim 20, Fischer as modified by Dijaili teaches the method of claim 17, wherein the optical repeater includes a third SOA (Fischer, a third amplifier of the amplifiers 46, Fig. 4), and the method further comprising: determining, via at least one processor, that the second SOA in the optical repeater is not functional or is in failure mode (Dijaili, processor 720, Fig. 7A-C; used to detect failure of semiconductor optical amplifiers, Abst; Col. 1, lines 20-27; Col. 2, lines 18-41; Col. 9, lines 10-52); selecting the third SOA or switching to the third SOA (Fischer, selector switch 42 switches to the third amplifier 46, Fig. 4; Col. 7, lines 46-67); and transmitting a third optical signal such that the third SOA amplifies the third optical signal (Fischer, signal transmitted from laser 38 after switching to third amplifier 46, Fig. 4; Fig. 4; Col. 7, lines 46-67).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer as modified by Dijaili, and further in view of Ziari.
Regarding Claim 18, Fischer as modified by Dijaili teaches the method of claim 17.
Fischer as modified by Dijaili does not teach wherein the selecting of the second SOA or the switching to the second SOA comprises transmitting the second optical signal at a predefined operation wavelength via a wavelength division multiplexing (WDM) transmitter. However, Ziari teaches an optical system (Fig. 1; Par. 25-39) wherein a particular SOA is selected (SOAs 220 corresponding to different wavelengths bands, Fig. 2; Par. 25-39; signals 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Fischer as modified by Dijaili wherein the selecting of the second SOA or the switching to the second SOA comprises transmitting the second optical signal at a predefined operation wavelength via a wavelength division multiplexing (WDM) transmitter, because such Wavelength-Division Multiplexing (WDM) systems are known and have greater capacity than systems in which a single modulated optical signal having a single wavelength is transmitted, and such an arrangement would adequately or uniformly amplify each of the optical signals in such high capacity systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636